Citation Nr: 0018475	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-13 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
1992, for an award of service connection for chronic 
bicipital tendinitis left shoulder with limitation of motion.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

3.  Entitlement to an increased disability rating for 
service-connected chronic bicipital tendinitis left shoulder 
with limitation of motion, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected low back strain, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1994, November 1994, and January 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In the May 1994 rating 
decision, the RO granted service connection for chronic 
bicipital tendinitis left shoulder with limitation of motion 
and assigned an effective date of August 17, 1992, for the 
award of service connection.  The veteran has appealed the 
effective date assigned by the RO for the disorder.  In the 
November 1994 rating decision, the RO denied service 
connection for a left knee disorder on the basis that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disorder.  In the 
January 1996 rating decision, the RO denied claims for 
increased rating for service-connected chronic bicipital 
tendinitis left shoulder with limitation of motion, currently 
rated as 30 percent disabling, and for service-connected low 
back strain, currently rated as 20 percent disabling.

A hearing was held on January 25, 2000, via video conference 
equipment with the appellant in Altlanta, Georgia, before 
Bettina S. Callaway, a member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999) and who is 
rendering the determination in this case.
FINDINGS OF FACT

1.  Service connection for a left shoulder was denied in a 
final rating decision dated March 18, 1987.

2.  The RO received a claim from the veteran to reopen her 
claim for service connection for a left shoulder disorder on 
August 17, 1992, and service connection for a left shoulder 
disorder was subsequently granted in a rating decision 
arising from the claim received on August 17, 1992.

3.  A March 1987 rating decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

4.  Evidence received since the March 1987 rating decision 
denying service connection for a left knee disorder does not 
provide any information that contributes to a more complete 
picture concerning the origin of the veteran's disability and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  Service-connected chronic bicipital tendinitis left 
shoulder with limitation of motion is manifested by 
limitation of motion of the minor arm to 45 degrees or to 
shoulder level with pain on motion.

6.  Service-connected low back strain is manifested by no 
more than mild to moderate limitation of motion with 
occasional muscle spasm without listing of the spine, 
osteo-arthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 17, 1992, for an 
award of service connection for chronic bicipital tendinitis 
left shoulder with limitation of motion is not warranted in 
this case.  38 U.S.C.A. § 5110(a) (West 1991); see also 
38 C.F.R. § 3.400(q)(1)(ii), (r) (1999).

2.  Evidence received since the March 1987 rating decision 
denying service connection for a left knee disorder is not 
new and material, and the veteran's claim for service 
connection for a left knee disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for an increased disability rating for 
service-connected chronic bicipital tendinitis left shoulder 
with limitation of motion have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1); 4.71a, 
Diagnostic Code 5201 (1999).

4.  The criteria for an increased disability rating for 
service-connected low back strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date Earlier Than August 17, 1992,
For An Award Of Service Connection For
Chronic Bicipital Tendinitis Left Shoulder
With Limitation Of Motion.

The veteran claimed service connection for a left shoulder 
disorder in July 1986.  The RO denied the claim in a March 
18, 1987, rating decision, and a notation on the rating 
decision document shows that the RO notified the veteran of 
this decision in a letter dated March 23, 1987.  The veteran 
testified at a hearing before the Board in January 2000 that 
the RO adjudicated her claim for a left shoulder disorder in 
1987 and decided that it was not service-connected and that 
the veteran later reapplied for service connection and 
service connection was granted.  See Hearing Transcript at 
8-9.  The veteran did not appeal the March 1987 rating 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).

In June 1991, the RO received a letter from the veteran 
stating, "I would like to reopen my claim for an 
re-evaluation (sic) for a higher rating."  The veteran also 
submitted a letter from a private chiropractor noting 
treatment for low back pain that radiated into the left leg 
and for neck pain that radiated into the left shoulder and 
arm.  In June 1991, service connection was in effect for low 
back strain, and the RO construed the veteran's claim as one 
for an increased rating for the service-connected low back 
strain.  In August 1991, the veteran underwent a VA 
examination which pertained to her low back.  In a September 
1991 rating decision, the RO granted an increased rating for 
the service-connected low back strain and notified the 
veteran in October 1991.

On August 17, 1992, the RO received a letter from the veteran 
stating, "I would like to reopen my claim for an 
re-evaluation (sic) for a higher rating."  The veteran 
submitted a statement from a private physician pertaining to 
treatment for left shoulder pain.  The RO construed the claim 
as one for an increased rating for the service-connected low 
back strain, denied the claim in November 1992, and notified 
the veteran that same month.  

In September 1993, the RO received a letter from the veteran 
stating, "According to your denial letter you did not 
evaluate me based on the evidence of my left shoulder for 
which I am applying[ b]ut on my back condition."  The RO 
construed this as a petition to reopen a claim for service 
connection for a left shoulder disorder, and the claim was 
subsequently reopened and service connection granted 
effective August 17, 1992.

The law provides that the effective date of an award based on 
a claimed reopened after final adjudication shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991); see also 38 C.F.R. § 3.400(q)(1)(ii), 
(r) (1999).  In this case, the veteran submitted a claim for 
a "re-evaluation" which was received by the RO on August 
17, 1992.  The term "re-evaluation" generally means that 
the veteran is seeking an increased rating or evaluation for 
a service-connected disability.  Because the veteran did not 
specify any particular disability or condition in her letter, 
the RO construed the claim as one for a re-evaluation of the 
only disorder for which service connection was in effect at 
that time, namely, the service-connected low back strain.  
The RO adjudicated that claim in November 1992 and within one 
year of that adjudication, the veteran clarified that she had 
meant the claim submitted in August 1992 to be one for 
service connection for a left shoulder disorder.

Because the veteran submitted a statement clarifying the 
nature of her August 1992 claim within the one-year appeal 
period of the November 1992 rating decision, the RO was able 
to consider August 17, 1992, as the date of the claim to 
reopen the finally denied claim for service connection for a 
left shoulder disorder.  Cf. Garlejo v. Brown, 10 Vet. App. 
229, 233 (1997) ("This Court held in Isenbart v Brown, 
7 Vet. App. 537 (1995), that an NOD could attach to an RO's 
failure to adjudicate a claim which was properly before it, 
so long as the NOD could be fairly read as encompassing the 
RO's failure to adjudicate that particular claim.").  Had 
the veteran not clarified her August 1992 claim within the 
one-year appeal period of the November 1992 rating decision, 
her September 1993 statement would have been considered a new 
claim to reopen and, had service connection subsequently been 
allowed, the date of that claim would have been the effective 
date for service connection.

Thus, the Board concludes that August 17, 1992, is the 
correct effective date for the award of service connection 
for chronic bicipital tendinitis left shoulder with 
limitation of motion because that is the date the claim to 
reopen a claim for service connection for left shoulder 
disorder was received.  In disagreeing with the August 17, 
1992, effective date, the veteran has stated only her 
contention that the effective date should be the date of her 
original claim for service connection for a left shoulder 
disorder in 1987 but offers no specific arguments based on 
the laws and regulations governing effective dates for her 
contention that the effective date should be earlier than the 
date of her reopened claim received by the RO on August 17, 
1992.

Concerning this matter, the Board is mindful that a claim for 
an earlier effective date may be a claim for clear and 
unmistakable error (CUE) in a final rating decision.  See 
Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (holding that 
claim for earlier effective date was claim of CUE in final RO 
decision disallowing claim); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) (noting that to be awarded earlier effective date, 
veteran must show CUE in RO decision disallowing higher 
rating).  "Clear and unmistakable error" is a term of art 
for a special type of error that is always alleged to have 
been made in a prior final decision not a current decision on 
appeal whereas a claim for an earlier effective date for a 
benefit granted by an RO rating decision that is the subject 
of a current appeal is a claim of error -- simple, ordinary 
error -- in the calculation of the effective date for a 
current award.  Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. 
§ 3.400 (1999).

CUE entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Duran v. 
Brown, 7 Vet. App. 216, 223 (1994).  However, in this case, 
the veteran has not claimed CUE with sufficient specificity 
to have required the RO's adjudication.  See Fugo, 6 Vet. 
App. at 45 (requiring some degree of specificity as to what 
the alleged error is to reasonably raise a claim clear and 
unmistakable error and stating that, where clear and 
unmistakable error was not reasonable raised, Board was not 
required to address it).  In order to raise a claim of CUE, 
the veteran was required, at a minimum, to specify the date 
or approximate date of the decision sought to be attacked 
collaterally and indicate how, based on the evidence of 
record and the law at the time of the decision being 
attacked, she would have been entitled to have prevailed on 
her claim at that time.  See Cole v. West, 13 Vet. App. 268, 
273 (1999).

Accordingly, for the reasons and bases articulated above, the 
Board concludes that August 17, 1992, was the appropriate 
effective date for an award of service connection for chronic 
bicipital tendinitis left shoulder with limitation of motion 
based on a claim to reopen a finally denied claim for service 
connection for a left shoulder disorder received by the RO on 
August 17, 1992.  38 U.S.C.A. § 5110(a) (West 1991); see also 
38 C.F.R. § 3.400(q)(1)(ii), (r) (1999).

New And Material Evidence To Reopen A Claim
For Service Connection For A Left Knee Disorder.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20. 302(a).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

In a March 1987 rating decision, the RO denied service 
connection for a bilateral knee disability.  Evidence before 
the RO at that time included an entry in the service medical 
records of a complaint of pain in the left knee of unknown 
cause in April 1985; a September 1985 notation of a complaint 
of discomfort in the left knee for six days with an x-ray 
report showing no bony alteration and a doctor's assessment 
of resolved hydrarthrosis; a December 1986 VA x-ray report 
showing normal knees, and a December 1986 VA examination 
report in which the examiner diagnosed arthralgia of the left 
knee and noted full range of motion, no swelling or effusion, 
crepitus on motion but no pain on pressure, a nontender 
patella in good position, and negative McMurray's and 
Drawer's tests (McMurray's test is "rotation of the tibia on 
the femur to determine injury to the meniscal structures."  
Stedman's at 1780.  Drawer sign is, "in a knee examination, 
the forward or backward sliding of the tibia indicating 
laxity or tear of the anterior (forward slide) or posterior 
(backward slide) cruciate ligaments of the knee."  Stedman's 
at  1616.).  The RO denied the claim for service connection 
for a left knee disability in March 1987 because 
"arthralgia", i.e., complaints of pain, or other subjective 
symptomatology, in and of itself, without objective findings 
or medical evidence of an underlying impairment capable of 
causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 
13 Vet. App. 232 (1999).  For example, where medical science 
has been unable to determine with certainty an underlying 
cause of certain symptoms, even when alleged in common by 
numerous veterans who constitute a specific population of 
veterans rather than just by one veteran, special legislation 
has been required to enable VA to assist that population of 
veterans.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); see also Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996) (holding that, although appellant as a lay 
person can certainly provide an account of symptoms he 
experiences, the appellant is not competent to provide a 
medical diagnosis).

Evidence received since the March 1987 rating decision 
includes July and August 1994 private medical reports showing 
a diagnosis of bilateral chondromalacia patella with lateral 
compression syndrome, most marked on the left knee; a March 
1995 private medical report showing that a current 
examination was unremarkable except for pre-patellar 
tenderness and reflecting a diagnosis of bilateral knee 
arthralgias, chronic; a July 1994 VA examination reflecting a 
diagnosis of arthralgias of multiple joints with full 
mobility of the knees on examination; a February 1995 private 
radiology report pertaining to the left knee demonstrating no 
obvious fractures, subluxations, or joint effusion; a March 
1996 examination report of a private physician noting 
pre-patellar tenderness, patellar compression reproducing 
pain and apprehension during quadriceps muscle contraction 
with no joint effusion or laxity; a March 1996 private 
progress note showing mild soft tissue swelling of the left 
knee, pain on full extension, and no crepitus with an 
assessment of left knee arthralgia; and a May 1996 
examination report of a private rheumatologist who diagnosed 
fibromyalgia with triggerpoints in the back, elbows, and 
knees.  The Board notes that, although these reports show 
continuing complaints and findings of left knee arthralgia, 
they do not provide any information that contributes to a 
more complete picture concerning the origin of the veteran's 
disability, and therefore they are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  
In this regard, the Board observes that, although some of the 
reports record the history reported by the veteran that her 
knee pain began in service, the veteran's own statements 
describing knee pain and alleging that knee pain began in 
service is not new evidence and it does not constitute 
medical evidence that contributes to a more complete picture 
concerning the current existence and origin of a left knee 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Accordingly, the Board concludes that the 
evidence received since the March 1987 rating decision 
denying service connection for a left knee disorder is not 
new and material evidence, and the claim for service 
connection for a left knee disorder may not be reopened.  
38 C.F.R. § 3.156(a).

Increased Disability Rating For Service-Connected
Chronic Bicipital Tendinitis Left Shoulder With Limitation Of 
Motion.

The RO scheduled the veteran for a VA examination pertaining 
to a claim for service connection for a disability and the 
examination was conducted in July 1994.  On the examination 
report, the examiner rendered findings pertaining to the 
veteran's service-connected left shoulder disability.  
Therefore, the RO reviewed the evaluation assigned for the 
left shoulder disability, then rated as 30 percent disabling, 
in a January 1996 rating decision and confirmed the 30 
percent rating.  The veteran was informed of the decision and 
filed a notice of disagreement with it.  The Board concludes 
that the notice of disagreement was equivalent to a well 
grounded claim for an increased rating for the 
service-connected left shoulder disorder.  Cf. Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open).  The veteran subsequently perfected 
an appeal of the January 1996 rating decision to the Board.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the service-connected chronic bicipital 
tendinitis left shoulder with limitation of motion is rated 
under criteria in the VA Schedule for Rating Disabilities for 
evaluating limitation of motion of the arm.  This criteria 
provides a 20 percent rating for limitation of motion of the 
minor arm to shoulder level or midway between side and 
shoulder level.  The highest or 30 percent rating is assigned 
for limitation of motion of the minor arm to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  
(The service medical records -- specifically the May 1986 
separation examination report -- as well as a September 1996 
VA examination report show that the veteran is right handed 
and therefore her minor arm is the left arm.)  The veteran is 
currently provided with the highest schedular rating for 
limitation of motion of a minor arm.  Higher ratings are 
provided for ankylosis of the scapulohumeral articulation or 
for impairments of the humerus such as nonunion or fibrous 
union.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(1999).  However, the veteran does not have these 
disabilities.

Although on a September 1996 VA examination the veteran was 
able to flex and abduct her left arm to 45 degrees and at a 
January 2000 hearing before the Board she testified that she 
could raise her left arm to about shoulder level -- and 
therefore motion was not actually limited to 25 degrees as 
required for the 30 percent rating -- the Board notes that 
the motion was painful motion and therefore the Board 
concludes that the 30 percent rating is appropriately 
assigned in this case.  However, there is no basis on which 
to assign a rating higher than the maximum rating of 30 
percent.  As noted above, the veteran does not have ankylosis 
of the scapulohumeral articulation or an impairment of the 
humerus such as nonunion or fibrous union to warrant a higher 
rating under the schedule.  Moreover, the evidence does not 
show and the veteran has not contended that the rating 
schedule is inadequate in this case or that symptoms exist 
that result from the veteran's service-connected left 
shoulder disability that are not contemplated by the rating 
schedule or that this case is otherwise "exceptional" such 
that consideration of an extra-schedular rating is warranted.  
38 C.F.R. § 3.321(b)(1).  Accordingly, because no evidence or 
argument has been presented as to why the schedular criteria 
are inadequate in this case warranting consideration of an 
extra-schedular rating, the Board concludes that remand for 
the RO to address entitlement to an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996) 
(holding that Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOGCPREC 6-96 (Aug. 16, 
1996).  For the foregoing reasons and bases, the appeal for 
an increased rating for service-connected chronic bicipital 
tendinitis left shoulder with limitation of motion must be 
denied.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Increased Disability Rating For Service-Connected Low Back 
Strain.

As was the case with the increased rating for the 
service-connected chronic bicipital tendinitis left shoulder 
with limitation of motion discussed above, the RO scheduled 
the veteran for a VA examination pertaining to a claim for 
service connection for a disability and on the examination 
report, conducted in July 1994, the examiner rendered 
findings pertaining to the veteran's service-connected low 
back strain.  Therefore, the RO reviewed the evaluation for 
the service-connected back disorder, then rated as 20 percent 
disabling, in a January 1996 rating decision and confirmed 
the 20 percent rating.  The veteran was informed of the 
decision and filed a notice of disagreement with it.  The 
Board concludes that the notice of disagreement was 
equivalent to a well grounded claim for an increased rating 
for the service-connected low back strain.  Cf. Shipwash, 8 
Vet. App. at 224 (holding that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open).  The veteran subsequently perfected an appeal of the 
January 1996 rating decision to the Board.

The service-connected low back strain is evaluated under 
criteria pertaining to lumbosacral strain.  A 20 percent 
rating contemplates muscle spasm on extreme forward flexion 
and loss of lateral spine motion, unilateral, in standing 
position.  The highest or40 percent rating may be assigned 
for severe disability with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Because low back strain involves 
limitation of motion of the lumbar spine, the criteria under 
Diagnostic Code 5292 may also be considered in rating the 
disability.  Under that criteria, a 20 percent rating 
contemplates moderate limitation of motion of the lumbar 
spine and the highest or 40 percent rating may be assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

On the July 1994 VA examination, the examiner noted that 
range of motion of the back was mildly restricted in forward 
bending to 80 degrees.  The veteran was able to arch backward 
to 30 degrees and lateral bending and rotation was to 35 
degrees bilaterally.  No muscle spasms were noted.  The 
examiner diagnosed mild restriction of mobility, lumbar 
spine.  Findings on a March 1996 VA x-ray report pertaining 
to the lumbar spine were normal.  No osteo-arthritic changes, 
or narrowing or irregularity of joint space, were noted.

On an October 1995 private medical progress note, an examiner 
noted that the veteran complained of lumbago for one week, 
with muscle tightening and spasm and with discomfort on 
movement.  On examination, the back was tender to palpation 
with spasms and pain on range of motion testing.  The 
assessment was back sprain/spasms.

On a December 1995 private examination report, the examiner 
noted that on lumbar and lower extremity physical examination 
no list or scoliosis was demonstrated and no spasms were 
observed.  There was tenderness to palpation of the 
paralumbar area.  Range of motion of the thoracolumbar spine 
was flexion to 70 degrees, extension to 20 degrees, right and 
left axial rotation to 25 degrees, right and left lateral 
flexion to 25 degrees.

On a March 1996 private medical progress note, an examiner 
noted the back was tender to palpation in the lumbosacral 
paravertebral area.  There was pain on range of motion but no 
spasm.

On a March 1996 VA examination report, the examiner noted 
greater range of flexion of the back than had been noted in 
July 1994 but the examiner also noted that the motion was 
performed with pain.  Flexion was to 95 degrees; extension to 
30 degrees; lateral flexion to 40 degrees, left and right; 
and rotation to 35 degrees in both directions.  The examiner 
noted that the back was straight and nontender with normal 
paraspinal muscle mass.  No muscle spasms were noted.  The 
diagnosis was lumbosacral strain.

On a September 1996 VA examination report, the examiner noted 
forward bending to 55 degrees and backward extension to 10 
degrees.  Lateral flexion and rotation was to 25 degrees, 
bilaterally.  September 1996 x-rays of lumbar spine were 
normal.  The examiner diagnosed history of low back pain 
syndrome.

Based on this medical evidence, the Board concludes that the 
service-connected low back strain is manifested by no more 
than mild to moderate limitation of motion with occasional 
muscle spasm without listing of the spine, osteo-arthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility.  Accordingly, the Board concludes that the 
20 percent rating assigned, which contemplates moderate 
limitation of motion, muscle spasm on extreme forward 
bending, and loss of lateral spine motion unilateral, is the 
appropriate rating for the service-connected low back strain.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.



ORDER

An effective date earlier than August 17, 1992, for an award 
of service connection for chronic bicipital tendinitis left 
shoulder with limitation of motion is denied.

New and material evidence not having been submitted, service 
connection for a left knee disorder is denied.

An increased disability rating for service-connected chronic 
bicipital tendinitis left shoulder with limitation of motion 
is denied.

An increased disability rating for service-connected low back 
strain is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

